                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-185-RJC-DCK

 MATTHEW HYNAN,                                        )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )       ORDER
                                                       )
 XPO LOGISTICS FREIGHT, INC.,                          )
                                                       )
                 Defendant.                            )
                                                       )

          THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay” (Document

No. 31) filed October 24, 2019. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion and the record, and noting consent of the parties, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Joint Motion To Stay” (Document No. 31)

is GRANTED.

          IT IS FURTHER ORDERED that this matter is STAYED until otherwise ordered. The

parties shall file a joint Status Report on or before January 15, 2020, and every ninety (90) days

thereafter until this case is closed.


                                           Signed: October 25, 2019
